Name: COMMISSION REGULATION (EC) No 2851/95 of 8 December 1995 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  tariff policy;  trade policy
 Date Published: nan

 9 . 12 . 95 EN Official Journal of the European Communities No L 296/29 COMMISSION REGULATION (EC) No 2851/95 of 8 December 1995 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the poul ­ trymeat sector ('), as amended by Regulation (EC) No 2523/95 (2), and in particular Article 3 (4) thereof, Whereas Regulation (EC) No 1371 /95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8 ( 12) of Council Regulation (EEC) No 2777/75 (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and by Regulation (EC) No 3290/94 (4), and/or the corresponding expenditure during the period in question ; Whereas the market for certain poultrymeat products is affected by uncertainties ; whereas the refunds currently applicable for these products could lead to applications being made for export licences for speculative purposes ; whereas there is a risk that the issue of certificates for the quantities applied for from 4 to 6 December 1995 may lead to the quantities corresponding to the normal trade patterns for the products concerned being exceeded ; whereas applications for which export licences have not yet been granted should be rejected for the products concerned and acceptance coefficients applying to the quantities requested should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences for poultrymeat submitted pursuant to Regulation (EC) No 1372/95 shall be dealt with as follows : 1 . for applications from 4 to 6 December 1995, 100 % of the quantities applied for in the case of categories 3 , 4, 5, 7 and 8 referred to in Annex I to the abovemen ­ tioned Regulation shall be accepted ; 2. no further action shall be taken in respect of applica ­ tions pending for certificates which should have been issued from 11 December 1995 for category 6 referred to in Annex I to the abovementioned Regulation . Article 2 This Regulation shall enter into force on 11 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 133, 17. 6. 1995, p. 26. (2) OJ No L 258 , 28 . 10 . 1995, p. 40 . (3) OJ No L 282, 1 . 11 . 1975, p. 77. (4) OJ No L 349, 31 . 12 . 1994, p. 105.